Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The replacement drawing for figures 1-3 filed 14 January 2020 are accepted. 
	Figures 4-10 did not indicate they were replacement sheet in the 14 January 2020 communications.
	Figures 4-10 filed 29 June 2020 are accepted.

Allowable Subject Matter
	United States Patent Application Publication No.: 2018/0137512 A1 (GEORGIADIS et al.) teaches a broadly similar underlying environment of consent/authentication to a transaction.
	United States Patent Application Publication No.: 2013/0262873 A1 (READ et al.) and United States Patent No. US 8,284,019 B2 (Pishva) provide teachings regarding the use of PII/biometrics in performing consent/authentication to an action.
	However the prior art of record does not individually antedate or in combination render obvious the claimed invention.
	Claim 1 is allowed.
	Other than the standing issues under 35 USC § 112 (see below) claims 2-4 appear to be allowable as well.
	The claims present a method/system for obtaining consent to use personally identifiable information which obtain biometrically authenticated single-instance consent to utilize personally identifiable information distinct from the methods found in the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "the reference specimens" in its first step. However “reference specimens” were not first established in claim 2.
The first step of “receiving reference specimens for a user” appears to be missing.
As such there is insufficient antecedent basis for this limitation in the claim. 

	Claims 3 and 4 recite “the user” from the beginning, without ever having declared “a user” 
There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434